                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

 MAURICE MCCLINTON,                                    )
                                                       )
                         Plaintiff,                    )
                                                       )
 vs.                                                   )   Case No. 3:18-CV-1040-NJR-MAB
                                                       )
 DAVID DEAN, BRYAN WATERS,                             )
 PAUL GREAR, LUCAS LEVANTI,                            )
 JONATHAN BOTARF,                                      )
 MICHAEL HUDSON, and                                   )
 KASSONDRA FREEMAN,                                    )
                                                       )
                         Defendants.                   )


                             MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       This matter is before the Court on the Report and Recommendation of United States

Magistrate Judge Mark A. Beatty (Doc. 87), which recommends denying the motion for summary

judgment on the issue of exhaustion filed by Defendant Kassondra Freeman (Doc. 62).

       Plaintiff Maurice McClinton filed this lawsuit pursuant to 42 U.S.C. § 1983 alleging

Defendants violated his constitutional rights while he was incarcerated at Shawnee Correctional

Center. Relevant to this motion, McClinton claims Defendant Freeman, a nurse at Shawnee, was

deliberately indifferent to his serious medical needs—specifically, his asthma—in violation of the

Eighth Amendment.

       On November 30, 2018, Freeman filed a motion for summary judgment asserting

McClinton failed to exhaust his administrative remedies pursuant to the Prison Litigation Reform

Act, 42 U.S.C. §1997e, et seq., prior to filing this lawsuit (Doc. 62). McClinton filed a response in

opposition and testified at an evidentiary hearing held by Judge Beatty pursuant to Pavey v.

Conley, 544 F.3d 739 (7th Cir. 2008) (Docs. 83, 89).



                                             Page 1 of 2
       In his Report and Recommendation, Judge Beatty recommends that the undersigned deny

Freeman’s motion for summary judgment because he found McClinton credible when he testified

that he submitted a grievance regarding Freeman but never received a response. Thus, the

administrative grievance process was rendered unavailable to McClinton, and he is deemed to

have exhausted his administrative remedies. Objections to the Report and Recommendation were

due May 9, 2019. No objections were filed.

       Because no party has filed an objection, the undersigned need not undertake de novo

review. 28 U.S.C. § 636(b)(1)(C); see also Thomas v. Arn, 474 U.S. 140 (1985); Johnson v. Zema Sys.

Corp., 170 F.3d 734, 741 (7th Cir. 1999). Instead, the Court should review the Report and

Recommendation for clear error. Johnson v. Zema Systems Corp., 170 F.3d 734, 739 (7th Cir. 1999).

The Court may then “accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1).

       While de novo review is not required here, the Court has reviewed Judge Beatty’s Report

and Recommendation for clear error. Following this review, the Court agrees with his findings,

analysis, and conclusions. Accordingly, the Court ADOPTS the Report and Recommendation

(Doc. 87) and DENIES the Motion for Summary Judgment for Plaintiff's Failure to Exhaust His

Administrative Remedies filed by Defendant Kassondra Freeman (Doc. 62).

       IT IS SO ORDERED.

       DATED: May 15, 2019

                                                      ____________________________
                                                      NANCY J. ROSENSTENGEL
                                                      Chief U.S. District Judge




                                             Page 2 of 2
